DETAILED ACTION
This Office action is in response to amendments received 8 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2021 was considered by the examiner.  The incorrect reference number to POPIK et al. was corrected from US-2007/119433 A1 to US-2007/0119433 A1.

Claim Objections
Claims 6-8 are objected to because of the following informalities:  Regarding claim 6, lines 1-2, claim 7, line 3, and claim 8, line 2, “at least flow guiding element” should be changed to at least one flow guiding element.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one flow guiding element in claims 5-8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 3,963,444; hereinafter Yamada).
Regarding claim 1, Yamada discloses an exhaust pipe [5] for the exhaust tract [1, 2] of an internal combustion engine, the exhaust pipe [5] having: an inlet opening [7] configured for attachment to an air connection [6], and an inner pipe section [1’] that is surrounded by an outer pipe section [5b] to form an annular channel [5a] that is closed at one end (see left side in Figures 1-2) and at the other end (see right side in Figures 1-2) is open (via holes [9, 10’]) toward an inner volume of the exhaust pipe [5], wherein the inlet opening [7] for the air connection [6] is integrated into the outer pipe section [5b] (col. 2 line 67 - col. 4 line 34 and Figures 1-2).
Regarding claim 2, Yamada discloses the exhaust pipe according to claim 1, further comprising a first pipe section [1] and a second pipe section [5b, 7], wherein an end section (see right side of inner wall [1’]) of the first pipe section [1] is inserted into an end section (see left side of outer wall [5b]) of the second pipe section [5b] so that the two end sections form the inner pipe section [1’] and the outer pipe section [5b] (col. 2 line 67 - col. 4 line 14 and Figures 1-2).
Regarding claim 3, Yamada discloses the exhaust pipe according to claim 2, wherein the closed end (see left side in Figures 1-2) of the annular channel [5a] is formed by a radially inwardly extending end edge [A] (as annotated in Figure 1 below) of the second pipe section [5b, 7] (see annotated Figure 1 below).

    PNG
    media_image1.png
    441
    701
    media_image1.png
    Greyscale

Regarding claim 4, Yamada discloses the exhaust pipe according to claim 3, wherein the radially inwardly extending end edge [A] is designed as a deformed end piece of the second pipe section [5b, 7] by plastic deformation of said end piece (see annotated Figure 1 above).  
Regarding claim 9, Yamada discloses a combustion machine having the internal combustion engine and the exhaust tract [1, 2] for discharging exhaust gas from the internal combustion engine, wherein the air connection [6] for introducing air into the exhaust tract [1, 2] is integrated into the exhaust tract [1, 2], wherein the exhaust tract [1, 2] includes an exhaust pipe [5] according to claim 1 (col. 2 line 67 - col. 3 line 14, col. 5 lines 4-12, and Figures 1-2).
Regarding claim 13, Yamada discloses a motor vehicle (automobile) having a combustion machine according to claim 9 (col. 5 lines 4-12).
Claims 1-2, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenwald et al. (US 2014/0086804 A1; hereinafter Gruenwald).
Regarding claim 1, Gruenwald discloses an exhaust pipe (Figure 1) for the exhaust tract of an internal combustion engine (marine engine), the exhaust pipe (Figure 1) having: an inlet opening [P] (see annotated Figure 1 below for all reference letters) configured for attachment to an air connection [Q], and  an inner pipe section [120] that is surrounded by an outer pipe section [110] to form an annular channel [R] that is closed at one end (see left end in Figure 1) and at the other end (see right end in Figure 1) is open toward the inner volume [S] of the exhaust pipe (Figure 1), wherein the inlet opening [P] for the air connection [Q] is integrated into the outer pipe section [110] (paragraphs 0002, 0020-0023, Figures 1-5, and annotated Figure 1 below).  It should be appreciated that the applicant’s functional language in the claim (i.e., the connection being an “air” connection) does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in 

    PNG
    media_image2.png
    265
    807
    media_image2.png
    Greyscale

Regarding claim 2, Gruenwald discloses the exhaust pipe according to claim 1, further comprising a first pipe section (see catalyst housing [120]) and a second pipe section (see cooling housing [110]), wherein an end section (see right side of catalyst housing [120]) of the first pipe section (see catalyst housing [120]) is inserted into an end section (see left side of cooling housing [110]) of the second pipe section (see cooling housing [110]) so that the two end sections form the inner pipe section [120] and the outer pipe section [110] (paragraphs 0020-0021 and Figure 1).
Regarding claim 9, Gruenwald discloses a combustion machine having the internal combustion engine (marine engine) and the exhaust tract for discharging exhaust gas from the internal combustion engine (marine engine), wherein the air connection [Q] for introducing air into the exhaust tract is integrated into the exhaust tract, wherein the exhaust tract includes an exhaust pipe (Figure 1) according to claim 1 (paragraphs 0002, 0020, and annotated Figure 1 above).  It should be appreciated that the applicant’s functional language in the claim (i.e., the connection being an “air” connection “for introducing air into the exhaust tract”) does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  See MPEP 2114.  Additionally, Gruenwald’s connection [Q] is capable of conveying air including air that has been aerated into the seawater [C].
Regarding claim 11, Gruenwald discloses the combustion machine according to claim 9, further comprising an exhaust gas catalytic converter [130] is integrated into the exhaust tract upstream from the air connection [Q] (paragraphs 0020-0022 and annotated Figure 1 above; wherein catalyst substrate [130] is upstream from the air connection [Q] in terms of exhaust flow).
Regarding claim 13, Gruenwald discloses a motor vehicle (marine vehicle) having a combustion machine according to claim 9 (paragraph 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 9 above, and further in view of Meier et al. (US 2017/0370264 A1; hereinafter Meier).
Regarding claim 10, Yamada discloses the combustion machine according to claim 9, further comprising a catalyst bed [4] integrated into the exhaust tract [1, 2] downstream from the air connection [6] (col. 2 line 67 - col. 3 line 14 and Figures 1-2).  Yamada does not disclose a particulate filter integrated into the exhaust tract downstream from the air connection.  Meier however, teaches a similar combustion machine [1] comprising an exhaust tract having an air connection [90], further comprising a catalyst bed having a particulate filter [60] integrated into the exhaust tract downstream from the air connection [90] (paragraphs 0032-0033, 0035-0036, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Yamada’s catalyst bed to include a particulate filter such that both would be integrated into the exhaust tract downstream from the air connection because Meier teaches that this configuration meets even stricter future emission and diagnostic requirements by additionally removing particulates from the exhaust (paragraphs 0009-0010).
Regarding claim 14, Yamada discloses the motor vehicle according to claim 13, further comprising a catalyst bed [4] situated beneath an underbody of the motor vehicle (col. 3 lines 2-4, col. 5 lines 4-12, and Figures 1-2).  Yamada does not disclose a particulate filter situated beneath an underbody of the motor vehicle.  Meier however, teaches a similar motor vehicle further comprising a catalyst bed having a particulate filter [60] (paragraphs 0032-0033, 0035-0036, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Yamada’s catalyst bed to include a particulate filter such that both would be situated beneath an underbody of the motor vehicle because Meier teaches that this configuration meets even stricter future emission and diagnostic requirements by additionally removing particulates from the exhaust (paragraphs 0009-0010).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada.
Regarding claim 12, Yamada is silent as to the design of internal combustion engine, specifically not disclosing a spark ignition design.  However, it would have been .
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald as applied to claim 1 above, and further in view of Woods et al. (US 10,584,625 B1; hereinafter Woods).
Regarding claims 5-6 and 8, Gruenwald does not disclose at least one flow guiding element for generating a swirl flow of the exhaust gas being situated within the inner pipe section.  Woods, however, teaches a similar exhaust pipe [30] comprising an inner pipe section [32], further comprising at least one flow guiding element [20] for generating a swirl flow of the exhaust gas situated within the inner pipe section [32], wherein the at least one flow guiding element [20] is in the form of a baffle plate (tab) that is oriented obliquely (angled radially inwardly between approximately 20 to 40 degrees) with respect to a longitudinal axis of the exhaust pipe [30], wherein the at least flow guiding element [20] is designed in the form of a deformed section [10] of a pipe casing of the inner pipe section [32], wherein the inner pipe section [32] adjoining one side of the at least flow guiding element [20] forms a through opening [22], wherein the inner pipe section [32] is situated downstream with respect to a flow direction of the exhaust gas of the flow guiding element [20] (wherein the downstream end of the exhaust pipe [32] is downstream of upstream ends of tabs [20]) (col. 5 lines 11-26, col. 6 lines 8-32, and Figures 3 and 7-10).  It would have been obvious to a person having ordinary skill in the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald.
Regarding claim 12, Gruenwald is silent as to the design of internal combustion engine, specifically not disclosing a spark ignition design.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified, predictable internal combustion engine designs such as compression-ignition (e.g. diesel) or spark ignition (e.g. gasoline) with a reasonable expectation of success.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8 April 2021 have been fully considered but they are not persuasive.
Regarding page 7 of the Remarks, the applicant argued that the annular channel [5a] of Yamada’s exhaust pipe is not open at one end as recited in claim 1.  The examiner disagrees.  Yamada discloses the valve [11] communicating the secondary air supply hole [9] with the hole [10’] at the start of the internal combustion engine when the temperature of the catalyst bed [4] is still low such that one end of the annular channel [5a] is open (i.e., being in a position or adjustment to permit passage; not shut or locked; having a barrier (such as a door) so adjusted as to allow passage) toward an inner volume of the exhaust pipe [5].  Thus the examiner maintains that Yamada discloses one end (see right side in Figures 1-2) of the annular channel [5a] being open (via holes [9, 10’]) toward an inner volume of the exhaust pipe [5] (col. 3 lines 4-20, 34-62, and Figure 1) and as such, Yamada still anticipates the claim.
Regarding page 8 of the Remarks, the applicant argued that Yamada does not disclose plastic deformation of said end piece.  As outlined above, this limitation amounts to product-by-process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.  As such, Yamada still anticipates the claim.
Regarding page 9 of the Remarks, the applicant argued that Gruenwald introduces water into the annular channel while the exhaust pipe of claim 1 is designed 
Regarding page 10 of the Remarks, the applicant argued that the tabs [20] of Woods create small vortexes with multiple chaotic directions of rotation; there is no general rotation of the flow about the direction of flow imparted by the tabs [20].  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., general rotation of the flow about the direction of flow imparted by the tabs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 5 simply recites 
Regarding page 10, the applicant further argued that the tabs [20] of Woods are not obliquely oriented with respect to a longitudinal axis of the exhaust component.  The examiner disagree.  Woods discloses the tabs [20] being angled radially inwardly between approximately 20 to 40 degrees (col. 5 lines 11-26 and Figures 8-10) such that the tabs [20] are obliquely oriented (neither parallel nor at a right angle to) with respect to a longitudinal axis of the exhaust component.  
Regarding page 10, the applicant further argued that Woods does not disclose the through opening in the inner pipe section being situated doesntream with respect to a flow direction of the exhaust gas of the flow guiding element.  The examiner would like to point out that this is not what is claimed.  Claim 8 recites that the inner pipe section is situated downstream not the through opening.  Woods discloses the downstream end of the exhaust pipe [32] being downstream of upstream ends of tabs [20] (Figure 8).  As such, Gruenwald in view of Woods still renders the claim obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746